Citation Nr: 1010056	
Decision Date: 03/16/10    Archive Date: 03/24/10

DOCKET NO.  07-33 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
shoulder injury.

2.  Entitlement to service connection for sinusitis.


REPRESENTATION

Appellant represented by:	Delaware Commission of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1982 to July 
2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO).

This case was previously before the Board in March 2009, when 
the issues pertaining to service connection for a neck 
condition, residuals of a left shoulder injury, and sinusitis 
were remanded for additional development.  Subsequently, the 
RO granted service connection for the Veteran's neck 
disability in a December 2009 rating decision.  Thus, that 
issue is no longer in appellate status.

Unfortunately, the appeal is again REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.


REMAND

As noted in the Board's previous remand, the Veteran suffered 
a shoulder separation in September 1994.  The injury report 
shows that the Veteran was injured playing football and he 
was hit in the left clavicle; he then fell to the ground and 
injured his left shoulder.  The Veteran's May 2005 VA 
examination showed a normal clinical examination of the 
Veteran's left shoulder, but no x-rays were obtained at that 
time.

The Board remanded the issue for an examination of the 
Veteran's left shoulder, to include x-rays.  The Veteran 
underwent a VA examination of his left shoulder in May 2009.  
The Veteran's left shoulder was shown to have normal, 
painless range of motion, without any neurological problems.  
The examiner noted that there was a history of shoulder 
strain in service, but did not render a diagnosis.  The 
examiner noted that no further diagnostic test was warranted.  
However, the AMC requested that an x-ray of the Veteran's 
left shoulder be conducted, which occurred in October 2009.  
The x-ray revealed that the Veteran's distal end of his left 
clavicle was missing, and that the remaining distal end was 
deformed.  There was also a bony calcification projecting 
inferior to the distal clavicle and superior to the coracoid 
process.  These findings were not reviewed by the May 2009 
examiner, and no addendum was provided.  Thus, the Board 
finds that the file should be returned to the May 2009 
examiner, if available, to provide an addendum following 
review of the x-ray report. 

As for sinusitis issue, the Veteran was seen several times 
over the course of service for sinusitis.  However, in his 
May 2005 VA examination, the Veteran did not present any 
symptoms of sinusitis.  There are no post-service treatment 
records in the record which indicate that the Veteran has had 
any chronic sinusitis problems.  However, in accordance with 
the Board's remand order, the Veteran underwent a VA ear, 
nose and throat examination in May 2009.  The examiner noted 
the several treatments for sinusitis in service.  The Veteran 
reported complaints of ongoing nasal stuffiness and postnasal 
discharge.  On clinical examination, the Veteran was shown to 
have a deviated nasal septum, but otherwise the Veteran did 
not demonstrate any other symptoms.  The examiner did not 
render a diagnosis, but ordered a CT scan "to make sure 
there [was] no sinus disease left over."  The Veteran 
underwent a CT scan of his sinuses in June 2009.  The CT scan 
showed hypertrophy of the Veteran's inferior nasal turbinates 
bilaterally, but was otherwise, unremarkable.  The CT scan 
report was not reviewed by the May 2009 examiner, and no 
addendum was provided.  As the significance of the findings 
on CT scan is unclear with respect to his sinusitis claim, 
the claims file should be returned to the May 2009 examiner 
for an addendum following review of the CT scan report. 

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the May 2009 
joints examiner, if available, to obtain 
an addendum concerning the left shoulder 
claim.  Specifically, the examiner should 
review the claims file, the May 2009 
examination report and the October 2009 x-
ray report.  The examiner should then 
state whether the evidence reflects that 
Veteran suffers from any clinical or 
radiographic residuals from the left 
shoulder separation in service.  In 
rendering this conclusion the examiner 
should indicate whether the deformed and 
missing distal clavicle noted on x-ray, or 
any other left shoulder disorder 
identified, is at least as likely as not 
(50 percent probability or greater) 
related to the left shoulder separation in 
service.  The examiner should provide a 
rationale for the conclusions reached.  If 
the examiner determines that a new 
examination is necessary to adequately 
respond to the questions, one should be 
scheduled.  If the original examiner is 
unavailable, the claims file should be 
forwarded to another examiner with similar 
qualifications.  

2.  Return the claims file to the May 2009 
sinus examiner, if available, to obtain an 
addendum concerning the sinusitis claim.  
Specifically, the examiner should review 
the claims file, the May 2009 examination 
report and the June 2009 CT scan report.  
The examiner should then state whether the 
evidence establishes that the Veteran 
currently suffers from any clinical or 
radiographic evidence of chronic 
sinusitis.  In rendering this conclusion 
the examiner should indicate whether the 
hypertrophic turbinates noted on CT scan 
are reflective of chronic sinusitis.  If 
the examiner finds that the Veteran 
suffers from chronic sinusitis, the 
examiner should provide an opinion as to 
whether such disorder at least as likely 
as not (50 percent probability or greater) 
had its onset during service or is 
otherwise related to service.  The 
examiner should provide a rationale for 
the conclusions reached.  If the examiner 
determines that a new examination is 
necessary to adequately respond to the 
questions, one should be scheduled.  If 
the original examiner is unavailable, the 
claims file should be forwarded to another 
examiner with similar qualifications.  


3.  After the development requested above 
has been completed to the extent possible, 
the RO/AMC should again review the claims 
for service connection for residuals of a 
left shoulder injury and sinusitis.  If 
the benefits sought on appeal remain 
denied, the Veteran and his 
representative, if any, should be 
furnished a supplemental statement of the 
case and be given the opportunity to 
respond thereto before the case is 
returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K.A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


